        Case 3:20-cv-08145-SMB Document 20 Filed 10/30/20 Page 1 of 2



     Phillip H. Stanfield, Bar #011729
 1   David L. Stout, Jr., Bar #024857
     Nicolas T. Martino, Bar #034746
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7877
     pstanfield@jshfirm.com
 5   dstout@jshfirm.com
     nmartino@jshfirm.com
 6
     Attorneys for Defendants Mark Holmes,
 7   Sandra Ann Smith Holmes, and RRR
     Transportation Company
 8
 9                            UNITED STATES DISTRICT COURT
10                                      DISTRICT OF ARIZONA
11   Stephen Nobles, individually,                        NO. 3:20-cv-08145-SMB
12                                           Plaintiff,   NOTICE OF SERVICE OF
                                                          DEFENDANTS’ FIRST SET OF
13                 v.                                     INTERROGATORIES AND FIRST
                                                          SET OF REQUESTS FOR
14   Mark Holmes and Sandra Ann Smith Holmes,             PRODUCTION OF DOCUMENTS
     husband and wife; RRR Transportation                 TO PLAINTIFF
15   Company, a foreign corporation; Does I-X;
     ABC Corporations I-X; XYZ Partnerships I-X;
16   Sole Proprietorships and/or Joint Ventures I-X,
17                                        Defendants.
18
19                 Defendants Mark Holmes, Sandra Ann Smith Holmes and RRR
20   Transportation Company, by and through undersigned counsel, provide notice to the court
21   and counsel they have this date served the following upon Plaintiff’s counsel by U.S.
22   mail/email.
23                      • Defendants’ First Set of Non-Uniform Interrogatories to Plaintiff.
24                      • Defendants’ First Set of Requests for Production of Documents to
25                         Plaintiff.
26
27   8553061.1                                    -1-
28                                                                    PLEADING TITLE (CASE NO.)
        Case 3:20-cv-08145-SMB Document 20 Filed 10/30/20 Page 2 of 2



                    DATED this 30th day of October 2020.
 1
                                              JONES, SKELTON & HOCHULI, P.L.C.
 2
 3
                                              By
 4                                                 Phillip H. Stanfield
                                                   David L. Stout, Jr.
 5                                                 Nicolas T. Martino
                                                   40 North Central Avenue, Suite 2700
 6                                                 Phoenix, Arizona 85004
                                                   Attorneys for Defendants Mark Holmes,
 7                                                 Sandra Ann Smith Holmes, and RRR
                                                   Transportation Company
 8
 9                              CERTIFICATE OF SERVICE
10                  I hereby certify that on this 30th day of October 2020, I caused the

11   foregoing document to be filed electronically with the Clerk of Court through the

12   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF

13   system.

14   Galen H. Satterlee, Esq.
     C.J. Gibbs, Esq.
15   SATTERLEE GIBBS PLLC
     3133 W. Frye Road, Suite 101
16   Chandler, Arizona 85226
17   AND
18   Clark H. Fielding, Esq.
     FIELDING LAW, APC
19   18575 Jamboree Road, Suite 600
     Irvine, California 82612
20   Attorneys for Plaintiff
21   /s/ S Coffey
22
23
24
25
26
27   8553061.1                                 -2-
28                                                                 PLEADING TITLE (CASE NO.)
